In the

    United States Court of Appeals
                 For the Seventh Circuit
No. 19-1791

KENYATTA BRIDGES,
                                                  Plaintiff-Appellant,

                                  v.


THOMAS J. DART, et al.,
                                               Defendants-Appellees.


         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
            No. 1:16-cv-04635 — Manish S. Shah, Judge.



  ARGUED JANUARY 23, 2020 — DECIDED FEBRUARY 19, 2020


   Before ROVNER, HAMILTON, and SCUDDER, Circuit Judges.
   ROVNER, Circuit Judge. Kenyatta Bridges was a pretrial
detainee at the Cook County Department of Corrections
(“Department”) when he fell out of the upper bunk to which
he had been assigned and injured himself. He sued Thomas J.
Dart, the Sheriff of Cook County, Illinois (“Sheriff”) in his
2                                                                 No. 19-1791

official capacity,1 and Cook County, Illinois (“County”),
asserting that the injuries he sustained were caused by the
defendants’ practice of ignoring medically necessary lower
bunk prescriptions. The district court granted summary
judgment in favor of the defendants and we affirm.
    We review the district court’s grant of summary judgment
de novo, examining the record in the light most favorable to the
plaintiff and construing all reasonable inferences from the
evidence in his favor. Anderson v. Liberty Lobby, Inc., 477 U.S.
242, 255 (1986); Lapre v. City of Chicago, 911 F.3d 424, 430 (7th
Cir. 2018). Summary judgment is appropriate when there are
no genuine disputes of material fact and the movant is entitled
to judgment as a matter of law. Fed.R.Civ.P. 56(a); Anderson,
477 U.S. at 247–48; Lapre, 911 F.3d at 430.
    Bridges entered the Department as a pretrial detainee in
February 2014. Cook County Hospital medical records from
March 26, 2014 indicated that Bridges had suffered blunt head
trauma. The “Patient Care” portion of the record indicated a
prescription for a lower bunk: “Alert CCDOC (Order):
3/26/2014 09:36, Lower Bunk, Routine, 26, WEEK, 9/24/2014
09:35.” September 24, 2014 was precisely twenty-six weeks
after March 26, 2014, and so we may infer that the order for a
lower bunk covered the period between March 26 and Septem-
ber 24 of that year. The Sheriff’s records showed a correspond-


1
  “As long as the government entity receives notice and an opportunity to
respond, an official-capacity suit is, in all respects other than name, to be
treated as a suit against the entity.” Kentucky v. Graham, 473 U.S. 159, 166
(1985). In this instance, the suit against the Sheriff in his official capacity is
treated as a suit against the County.
No. 19-1791                                                                 3

ing alert on that same day, noting that Bridges was to be
assigned to a lower bunk with an “Alert Start Date” of
March 26, 2014 and an “Alert End Date” of September 24, 2014.
Despite that alert, Bridges was assigned to a top bunk and on
April 24, he fell out of the top bunk and injured himself.
    Bridges sued the Sheriff and the County under 42
U.S.C. § 1983, asserting a claim for deliberate indifference to his
medical needs.2 According to Bridges, the defendants had a
policy, practice or procedure to ignore medically necessary
prescriptions for lower bunk placements. In support of this
claim, Bridges cited in his complaint five lawsuits filed by
Department detainees who alleged that, between 2005 and
2012, they were injured when using upper bunks after their
lower bunk prescriptions were ignored.
    In order to hold a government entity such as a municipality
or county liable under section 1983, the plaintiff must demon-
strate that the government entity (here, a county) itself caused
the constitutional violation at issue. City of Canton, Ohio, v.
Harris, 489 U.S. 378, 385 (1989) (citing Monell v. Dep’t of Social
Servs. of the City of New York, 436 U.S. 658, 694–95 (1978)).


2
  For pretrial detainees asserting due process claims for inadequate medical
care, the standard of objective reasonableness, and not deliberate indiffer-
ence, governs. McCann v. Ogle County, Ill., 909 F.3d 881, 886 (7th Cir. 2018).
See also Miranda v. County of Lake, 900 F.3d 335, 353–54 (7th Cir. 2018)
(pretrial detainees bringing due process medical claims must demonstrate
that the defendant acted purposefully, knowingly, or recklessly, and then
must show that the defendant’s conduct was objectively unreasonable). The
district court correctly recognized both that objective reasonableness was
the applicable standard, and that Bridges’ claim would fail under either the
objectively reasonable standard or the deliberate indifference standard.
4                                                                 No. 19-1791

      [A] local government may not be sued under § 1983
      for an injury inflicted solely by its employees or
      agents. Instead, it is when execution of a govern-
      ment’s policy or custom, whether made by its
      lawmakers or by those whose edicts or acts may
      fairly be said to represent official policy, inflicts the
      injury that the government as an entity is responsi-
      ble under § 1983.
Monell, 436 U.S. at 694. A policy or custom need not have
received formal approval through official decisionmaking
channels. Monell, 436 U.S. at 690–91; Thomas v. Cook County
Sheriff’s Dep’t, 604 F.3d 293, 303 (7th Cir. 2010). A practice that
is widespread and well settled may also result in liability.3
Thomas, 604 F.3d at 303. See also Connick v. Thompson, 563 U.S.
51, 61 (2011) (“Official municipal policy includes the decisions
of a government’s lawmakers, the acts of its policymaking
officials, and practices so persistent and widespread as to
practically have the force of law.”). We have not adopted
bright-line rules defining “widespread custom or practice,” but
there must be some evidence demonstrating that there is a
policy at issue rather than a random event or even a short
series of random events. Thomas, 604 F.3d at 303. As we noted


3
   There are several ways in which a plaintiff may prove the “policy or
custom” element. As we recently summarized, “[e]ither the content of an
official policy, a decision by a final decisionmaker, or evidence of custom
will suffice.” Glisson v. Indiana Dep’t of Corrections, 849 F.3d 372, 379 (7th Cir.
2017). In this case, the plaintiff does not contend that the defendants acted
under an official policy or according to a decision by a final decisionmaker.
Bridges argues instead that there was a widespread, unofficial custom at
play.
No. 19-1791                                                                     5

in Thomas, we have rejected claims of widespread custom or
practice in cases involving a single incident, or three incidents.
604 F.3d at 303–04. “It is not enough to demonstrate that
policymakers could, or even should, have been aware of the
unlawful activity because it occurred more than once. The
plaintiff must introduce evidence demonstrating that the
unlawful practice was so pervasive that acquiescence on the
part of policymakers was apparent and amounted to a policy
decision.” Phelan v. Cook County, 463 F.3d 773, 790 (7th Cir.
2006), overruled on other grounds by Ortiz v. Werner Enterprises,
Inc., 834 F.3d 760 (7th Cir. 2016).
    In the district court, Bridges relied on five inmate com-
plaints over a seven-year period to demonstrate that the
defendants had a widespread practice of refusing to honor
lower bunk prescriptions. On appeal, Bridges relies on only
three of those cases. Two of them settled without any admis-
sion of liability and the third was dismissed. Bridges neverthe-
less asserts that these lawsuits put the defendants on notice
that lower bunk prescriptions were being ignored with enough
frequency to constitute a widespread practice.
  The district court assumed for the purposes of deciding the
motion that the complaints initiating these lawsuits constituted
admissible evidence.4 But the court concluded that this


4
  Unverified complaints in other cases are simply out-of-court statements
that are admissible only to the extent of any other out-of-court statements.
Cf. Beal v. Beller, 847 F.3d 897, 901-02 (7th Cir. 2017) (a verified complaint is
not just a pleading; it is also the equivalent of an affidavit for purposes of
summary judgment because it contains factual allegations that if included
                                                                    (continued...)
6                                                               No. 19-1791

evidence was inadequate to demonstrate that lower bunk
prescriptions were being ignored so frequently that the
defendants essentially acquiesced in the practice. The court
also noted that Bridges had presented no evidence that would
allow an inference that these incidents were anything other
than isolated instances of possible misconduct or negligence on
the part of individual employees. Nothing connected the
incidents and they were not so common as to place the
defendants on notice of a widespread practice. That was a
sound analysis and the court correctly granted summary
judgment in favor of the defendants. These incidents were so
few and far between that they could not plausibly be described
as “so persistent and widespread as to practically have the
force of law.” Connick, 563 U.S. at 61. See also Grieveson v.
Anderson, 538 F.3d 763, 774 (7th Cir. 2008) (four incidents fail to
meet the test of widespread unconstitutional practice that is so
well settled that it constitutes a custom or usage with the force
of law); Estate of Moreland v. Dieter, 395 F.3d 747, 760 (7th Cir.
2005) (three incidents do not amount to a widespread practice);
Gable v. City of Chicago, 296 F.3d 531, 538 (7th Cir. 2002) (three


4
  (...continued)
in an affidavit or deposition would be considered evidence); Ford v. Wilson,
90 F.3d 245, 246-47 (7th Cir. 1996) (same). Bridges argues that he is not citing
the complaints for the truth of the allegations contained therein but rather
to demonstrate that the defendants were on notice that jail personnel were
ignoring valid prescriptions for lower bunks. At most, however, the
complaints demonstrate that the defendants were aware that detainees had
accused Department staff of ignoring lower bunk prescriptions. Without
any evidence regarding the defendants’ knowledge of the legitimacy of
those complaints, the complaints do little to advance Bridges’ argument.
No. 19-1791                                                           7

incidents in a four-year period are too few to indicate that a
city had a widespread custom of which city policymakers had
reason to be aware).5
    We suppose that if the Cook County Department of
Corrections housed as few inmates as Sheriff Andy Taylor’s
two-cell lockup in small town Mayberry, three or five incidents
in a short period of time might create a question for a jury
regarding whether a practice is widespread. But more than five
million people reside in Cook County, and the Department
houses thousands of detainees, with hundreds entering and
leaving on a daily basis. In this context, three or five incidents
over a seven-year period is inadequate as a matter of law to
demonstrate a widespread custom or practice.
                                                         AFFIRMED.




5
  We have also considered Bridges’ argument regarding the answers to the
complaints in his cited cases, where the defendants claimed insufficient
knowledge or information to form a belief as to the truth of certain
allegations regarding prescriptions for lower bunks. Finding no merit in
that argument, we decline to address it further.